Citation Nr: 0934618	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  05-37 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1964 to 
October 1966.  The Veteran served in the Republic of Vietnam 
from September 30, 1965 to October 12, 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2007.  A transcript of that 
hearing is of record.


FINDING OF FACT

The Veteran has PTSD that is at least as likely as not 
attributable to his military service.


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury 
incurred during active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(f).  However, where VA determines that the 
veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2008); Cohen v. Brown, 10 Vet. App. 128 (1997).  
Evidence denoting participation in combat can include award 
of decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.

The Veteran claims to be suffering from PTSD as a result of 
his service in Vietnam.  The Veteran's personnel records and 
DD-214 reflect his military occupational specialty (MOS) as a 
"general warehouseman," and his personnel records note that 
he engaged in basic combat training from November 25, 1964 
through January 18, 1965.  Service personnel records also 
show that the Veteran served in Vietnam for 13 months and was 
awarded the National Defense Service Medal, the Vietnam 
Service medal, the Vietnam Campaign Medal, the Army 
Commendation Medal and the Sharpshooter Badge and Rifle 
Award.  The record also includes a September 1966 letter of 
appreciation presented to the Veteran, stating that under 
combat conditions, he personally handled hundreds of tons of 
class I supplies which supported the Third Brigade and 
attached units of the division, and noted that he was 
deserving of being awarded the Army Commendation Medal.

Throughout the pendency of his appeal, the Veteran has 
pointed to several different stressful events.  Most notably, 
in April 2005, the Veteran submitted his response to the PTSD 
questionnaire, where he noted that he was assigned to Company 
B, 1st S&T BN 1st Infantry Division USARV APO 96345, Lai Kai, 
Vietnam from September 1965 to October 1966.  He noted that 
the main headquarters were in Bin Wae, and reported that his 
special duty assignment was moving supplies and fuel.  
Specifically, the Veteran stated that supplies and fuel were 
convoyed in, and he had to move the supplies to other outfits 
in the company and into the field.  The Veteran noted that 
this was very dangerous because there were instances of 
transport vehicles being blown up.  He described an instance 
where his convoy broke down and the wrecker that was supposed 
to pick him up went by his truck and he was left out in the 
middle of nowhere for over an hour, with snipers shooting at 
him, before the wrecker came back to get him.  In December 
2008, the Veteran described the same stressful event, noting 
that when his convoy broke down and snipers were shooting at 
his convoy, he fired back while the commanding officers 
ducked, and left the other soldiers to make the decision 
about what to do.

In this case, although the record is not entirely clear as to 
whether the Veteran engaged in combat with the enemy, the 
Board finds that the evidence is in relative equipoise 
regarding the question of whether he experienced the 
stressors he described, and therefore, the benefit of the 
doubt belongs to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   
Here, the September 1966 letter of appreciation states that 
the Veteran was required to complete his supply delivery 
duties under combat conditions.  The Veteran has described 
stressful events involving delivering supplies under such 
conditions, and mentioned a particular incident where his 
convoy broke down, and while waiting for help, his convoy was 
subject to sniper fire.  This stressor statement provided by 
the Veteran is consistent with the circumstances and 
conditions of the Veteran's service in Vietnam, as his 
personnel file noted that he was assigned to Company B, 1st 
S&T (supply and transport) battalion, of the 1st Infantry 
Division.  Additionally, the record contains evidence of a 
PTSD diagnosis in accordance with 38 C.F.R. § 4.125(a).  
After listening to the Veteran's in-service stressful 
experiences, the June 2009 VA examiner found him to be 
credible, and stated that the Veteran satisfied the criteria 
for combat related PTSD.  The examiner noted that the Veteran 
also had depressive symptoms that were directly related to 
the combat trauma and resulting PTSD.  Outpatient treatment 
records from the Columbia VA Medical Center (VAMC) also 
contain a diagnosis of PTSD, and at an April 2005 Bio-
psychosocial assessment, the staff psychologist diagnosed the 
Veteran with PTSD, stating that he experienced recurrent, 
intrusive and distressing recollections, as well as 
nightmares of his combat experience, and noted that at times, 
he felt as if he was reliving the experience.  

Therefore, as the Veteran has a current diagnosis of PTSD in 
accordance with DSM-IV based on in-service experiences, and 
his stressors are consistent with the circumstances and 
duties of his service in Vietnam, the Board finds that 
service connection for PTSD is warranted.  

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit-of-the-doubt).  
Under the benefit-of-the-doubt standard, when a veteran seeks 
benefits and the evidence is in relative equipoise regarding 
any issue material to the determination of a matter, the law 
dictates that the benefit of the doubt belongs to the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  The Board has 
considered the benefit-of-the-doubt doctrine, and finds that 
the record provides at least an approximate balance of 
negative and positive evidence on the merits, especially with 
respect to whether an in-service stressor was corroborated.  
Therefore, on the basis of the above analysis, and after 
consideration of all of the evidence, the Board finds it is 
at least as likely as not that the Veteran's PTSD is 
attributable to his active military service.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 57-58.


ORDER

Service connection for posttraumatic stress disorder (PTSD) 
is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


